Citation Nr: 1107372	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-20 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO). 

The appeal was certified by the RO, received by the Board, and 
transferred to the Veteran's national representative for review 
in October 2007.  The appeal was returned to the Board for 
adjudication in January 2011.   


FINDING OF FACT

The Veteran has been diagnosed with PTSD related to a traumatic 
event in naval service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed. 

The Veteran served as a U.S. Navy seaman aboard a destroyer 
during a deployment to the South China Sea in 1966.  He contends 
that he experiences posttraumatic stress disorder related to a 
traumatic event in service.   

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the 
Fourth Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV)); in certain circumstances, credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  See 
38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of 
the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or event that involved 
actual or threatened death or serious injury, or threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear, helplessness, or horror.   A 
stressor must consist of an event during such service that is 
outside the range of usual human experience and such that would 
be markedly distressing to almost anyone, such as experiencing an 
immediate threat to one's life or witnessing another person being 
seriously injured or killed.  It is the distressing event, not 
mere presence that constitutes a valid stressor.  Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1994).  Service in a combat zone is 
stressful to some degree to all who are there, whatever their 
duties or experiences.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999) (cited at 65 
Fed. Reg. 6257 (2000)) ("the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C. § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality").  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the veteran engaged in 
"combat with the enemy," as established by recognized military 
combat citations or other official records.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, the veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing evidence 
to the contrary, as long as the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).   In this case, the 
relevant traumatic event did not occur during combat operations.  

For claims that were appealed to the Board but not decided as of 
July 13, 2010, changes to the applicable regulations are in 
effect.  38 C.F.R. § 3.304 (f) (3); 
75 Fed. Reg. 39,843 (Jul 13, 2010).  The nature and circumstances 
of the Veteran's reported traumatic event does not require the 
application of the changed regulations as fear of hostile 
military or terrorist activity is not at issue.  

The occurrence of an event alleged as the "stressor" upon which 
a PTSD diagnosis is based (as opposed to the sufficiency of the 
alleged event to cause PTSD) is an adjudicative determination, 
not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 
97-98 (1993). 

In an August 2005 statement and in reports to VA medical 
examiners, the Veteran described a traumatic experience aboard 
USS Phillip (DD 498) while the ship was conducting underway 
replenishment operations in the South China Sea.  The Veteran 
reported that prior to the start of the operation he switched 
duties with another sailor who was a close friend.  During the 
operation, a portion of the transfer rigging failed.  The 
Veteran's friend was stricken, seriously injured, and thrown 
overboard.  The sailor was recovered from the water, and the 
Veteran reported that he assisted in calming and loading his 
friend on an evacuation helicopter for transfer to another vessel 
where the friend was pronounced dead by medical personnel.   Deck 
logs from USS Phillip and a letter from the Commanding Officer to 
the deceased sailor's mother were obtained, associated with the 
claims file, and confirm the occurrence of the events as 
described by the Veteran.  Therefore, the Board concludes that 
the traumatic event actually occurred.  

Service treatment records and a VA examination in August 1967 are 
silent for any symptoms, diagnoses, or treatment of a psychiatric 
disorder.  

VA outpatient treatment records in April 2004 and September 2004 
showed that the Veteran's responses were positive for screening 
for depression and PTSD.  The Veteran was referred to a VA 
Medical Center for evaluation. 

In May 2005, a VA doctoral-level psychologist noted the Veteran's 
reports of no previous psychiatric examination or treatment.  The 
Veteran reported experiencing intrusive memories, occasional 
nightmares, low frustration tolerance, lack of anger control, 
episodes of anxiety and depression, and an inability to become 
emotionally close to others since service in the 1960s.  The 
Veteran reported that he witnessed the death of a close friend 
and that his destroyer conducted close range shore bombardment of 
coastal positions offshore of the Republic of Vietnam.  The 
Veteran reported multiple marriages, jobs, and a history of 
alcohol abuse, now in remission.  After a mental status 
examination, the psychologist diagnosed PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 65, indicating 
mild symptoms.  The psychologist referred the Veteran to a VA 
psychiatrist for further evaluation and the potential use of 
medication.  

In June 2005, a VA psychiatrist at the Medical Center examined 
the Veteran and noted the history of events in service and 
reports of past and current symptoms that were substantially the 
same as those noted in May 2005.  The psychiatrist also noted 
that the Veteran was concerned about his spouse's illness and 
estrangement from his children.  The psychiatrist diagnosed mild 
PTSD, assigned the same GAF score, and prescribed medication.  
The claims file does not contain records of outpatient treatment 
after October 2005.  In an August 2006 notice of disagreement, 
the Veteran reported that he continued periodic appointments with 
the VA psychiatrist.  

In August 2005, the Veteran and his current spouse provided 
statements in which they discussed the traumatic event in 
service, their marital and employment problems since service, and 
the Veteran's past behavioral symptoms.  The statements contained 
only limited information regarding the Veteran's current 
symptoms. 

In November 2005, the Veteran was examined by a VA clinical and 
forensic psychologist at the same Medical Center.  The 
psychologist noted a review of the claims file but did not 
discuss the records of earlier VA examinations or refer to the 
August 2005 statements by the Veteran and his spouse.  The 
psychologist noted only that the Veteran was convinced that he 
had PTSD because he was told that by the people at an outpatient 
clinic.  The psychologist noted the Veteran's reports of 
traumatic events in service related to the death of his friend, 
witnessing shore bombardment, and a feeling of being unsafe while 
ashore on liberty in Vietnam.  The psychologist noted the 
Veteran's marital, employment, and alcohol abuse history that was 
substantially the same as noted in previous examinations.  The 
Veteran reported that his most dominant current symptom was 
variable moods that were less severe while taking the prescribed 
medication.  The Veteran reported feelings of hypervigilance but 
denied any nightmares or dreams.  

On examination, the psychologist noted that the Veteran was 
euthymic but displayed no other abnormal symptoms or signs of 
psychosis.  The psychologist diagnosed dysthymic disorder in good 
remission and alcohol dependence in long term full remission and 
assigned a GAF of 80, indicating that the symptoms were transient 
and expected reactions to psychosocial stressors.  The 
psychologist concluded that the Veteran had modest difficulties 
with depression that responded well to medication and had bad 
memories about his experience in service.  The psychologist 
concluded that the clinical portrait, psychological profile, and 
clinical history were insufficient to justify a diagnosis of PTSD 
in accordance with DSM-IV.  The psychologist did not comment on 
whether the dysthymic disorder was related to events in service 
or to any of the post-service factors.  

The Board concludes that service connection for PTSD is 
warranted.  

The Board notes that the Veteran and his spouse are competent to 
report a description of events and observable symptoms in and 
after service.  The Veteran and his spouse are credible because 
there are supporting documents that verify the occurrence of the 
death of the Veteran's fellow sailor in the manner he described 
and because the post-service events and symptoms reported by the 
Veteran and his spouse were consistent and were accepted by the 
three VA examiners.  The Board concludes that the three VA 
examiners are competent and credible because they are doctoral-
level psychologists and psychiatrists who reviewed and considered 
the history of the Veteran's experiences and current symptoms, 
and provided diagnoses and opinions with rationale.  

The Board is presented with credible lay and medical evidence 
both for and against the award of service connection.   All 
examiners concluded that the Veteran's mental health disorder is 
mild.  The severity of the disorder is not an issue for service 
connection if the disorder meets the DSM-IV diagnostic criteria.  
Although the opinion of the VA psychologist in November 2005 is 
well reasoned and based on the nature and severity of the 
symptoms reported by the Veteran during his examination, the 
Board places somewhat less probative weight on his diagnosis and 
opinion because he did not acknowledge or discuss the two lay 
statements or the observations and conclusions of the VA 
psychologist and psychiatrist in May and June 2005.  These 
statements and reports were in the claims file at the time of his 
review and showed more diverse and severe symptomatology.  The 
psychologist dismissed the Veteran's report of an earlier PTSD 
diagnosis as originating from unspecified people at an outpatient 
clinic, not recognizing that the diagnosis was from two qualified 
examiners from his own Medical Center.  The psychologist in 
November 2005 also did not provide an opinion on the possible 
relationship of the Veteran's dysthymic disorder to events in 
service.  

As two qualified medical examiners diagnosed PTSD related to a 
verified traumatic event in service and the competent and 
credible evidence is in relative equipoise, the Board will 
resolve all doubt in favor of the Veteran and grant service 
connection for PTSD.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for posttraumatic stress disorder is granted, 
subject to the legal criteria governing the payment of monetary 
benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


